Appeal by the defendant from a judgment of the Supreme Court, Kings County (Hutcherson, J.), rendered April 30, 1985, convicting him of robbery in the first degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The trial court properly exercised its discretion by allowing the prosecutor to cross-examine the defendant with regard to only 1 of 3 theft-related prior felony convictions and only 1 of 3 prior theft-related misdemeanor convictions (cf., People v Hicks, 88 AD2d 519). Moreover, with regard to the two convictions for which cross-examination was allowed, the trial court minimized the impact of the defendant’s record by prohibiting inquiry into the nature of those convictions or the underlying facts (see, People v Padilla, 123 AD2d 364, appeal denied 69 NY2d 715; People v Jackson, 108 AD2d 757). Bracken, J. P., Weinstein, Rubin and Harwood, JJ., concur.